 



 

Corporate Capital Trust, Inc. 8-K [cct-8k_111417.htm]

Exhibit 10.2

 

ADMINISTRATIVE SERVICES AGREEMENT

 

This Administrative Services Agreement (this “Agreement”) is made as of November
14, 2017, by and between CORPORATE CAPITAL TRUST, INC., a Maryland corporation
(hereinafter referred to as the “Company”), and KKR CREDIT ADVISORS (US) LLC, a
Delaware limited liability company (hereinafter referred to as the
“Administrator”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is a non-diversified closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940 (together with the rules promulgated
thereunder, the “1940 Act”);

 

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Company in the manner and on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1.           Duties of the Administrator.

 

(a)          Engagement of Administrator. The Company hereby engages and retains
the Administrator to furnish, or arrange for others to furnish, the
administrative services, personnel and facilities described below for the period
and on the terms and conditions set forth in this Agreement. The Administrator
hereby accepts such engagement and retention and agrees during such period to
render, or arrange for the rendering of, such services and to assume the
obligations herein set forth, subject to the reimbursement of costs and expenses
provided for below. The Administrator, and any others with whom the
Administrator subcontracts to provide the services set forth herein, shall for
all purposes herein be deemed to be independent contractors of the Company and
shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Company in any way or otherwise be deemed
agents of the Company.

 

The Administrator shall be subject to review and oversight by the Board of
Directors of the Company (the “Board of Directors”) to assure that the
administrative procedures, operations and programs of the Company are in the
best interests of the Company’s shareholders.

 

(b)          Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, the
Administrator shall:

 

(i)provide the Company with office facilities and equipment, and provide
clerical, bookkeeping, accounting and recordkeeping services, legal services,
and shall provide all such other services, except investment advisory services,
as the Administrator, subject to review by the Board of Directors, shall from
time to time determine to be necessary or useful to perform its obligations
under this Agreement;

 





 

 

(ii)on behalf of the Company, enter into agreements and/or conduct relations
with custodians, depositories, transfer agents, distribution disbursing agents,
the dividend reinvestment plan administrator, shareholder servicing agents,
accountants, auditors, tax consultants, advisers and experts, investment
advisers, compliance officers, escrow agents, attorneys, underwriters, managing
dealers, brokers and dealers, investor custody and share transaction clearing
platforms, marketing, sales and advertising materials contractors, public
relations firms, investor communication agents, printers, insurers, banks,
independent valuers, and such other persons in any such other capacity deemed to
be necessary or desirable by the Administrator and the Company;

 

(iii)be authorized to enter into one or more sub-administration agreements with
other service providers (each a “Sub-Administrator”) pursuant to which the
Administrator may obtain the services of the service providers in fulfilling its
responsibilities hereunder (any such sub-administration agreements shall be in
accordance with the requirements of the 1940 Act and other applicable federal
and state law and shall contain a provision requiring the Sub-Administrator to
comply with Sections 2 and 3 as if it were the Administrator);

 

(iv)make reports to the Board of Directors of its performance of obligations
hereunder;

 

(v)furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as the Administrator reasonably shall
determine to be desirable; provided, however, that nothing herein shall be
construed to require the Administrator to, and the Administrator shall not
pursuant to this Agreement, provide any advice or recommendation relating to the
securities or other assets that the Company should purchase, retain or sell or
any other investment advisory services to the Company;

 

(vi)assist the Company in the preparation of the financial and other records
that the Company is required to maintain and the preparation, printing and
dissemination of reports that the Company is required to furnish to
shareholders, and reports and other materials filed with the Securities and
Exchange Commission, and states and jurisdictions where any offering of the
Company’s shares is registered and there is a duty to file information with one
or more states on an ongoing basis;

 



2

 

 

(vii)assist the Company in determining and publishing the Company’s net asset
value, oversee the preparation and filing of the Company’s tax returns, and
generally oversee and monitor the payment of the Company’s expenses and ensure
that fees and expenses are within any applicable limitations set forth in the
Company’s articles of incorporation, as amended from time to time (“Articles of
Incorporation”); and

 

(viii)oversee the performance of sub-administrative and other professional
services rendered to the Company by others.

 

2.           Records.

 

The Administrator shall maintain and keep all books, accounts and other records
of the Company that relate to activities performed by the Administrator
hereunder as required under the 1940 Act. The Administrator agrees that all
records which it maintains and preserves for the Company shall at all times
remain the property of the Company, shall be readily accessible during normal
business hours, and shall be promptly surrendered to the Company upon the
termination of the Agreement or otherwise on written request by the Company. The
Administrator further agrees that the records which it maintains for the Company
will be preserved in the manner and for the periods prescribed by the 1940 Act,
unless any such records are earlier surrendered as provided above. Records shall
be surrendered in usable machine-readable form. The Administrator shall have the
right to retain copies of such records for an indefinite period, subject to
observance of its confidentiality obligations under this Agreement. The
Administrator shall maintain records of the locations where any books, accounts
and records of the Company are maintained by third parties providing services
directly or indirectly to the Company.

 

3.           Confidentiality.

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including all “nonpublic
personal information,” as defined under the Gramm-Leach-Bliley Act of 1999
(Public law 106-102, 113 Stat. 1138), shall be used by the other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party, except
that such confidential information may be disclosed to an affiliate or agent of
the disclosing party to be used for the sole purpose of providing the services
set forth herein. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is required to be
disclosed to any regulatory authority, by judicial or administrative process or
otherwise by applicable law or regulation.

 

4.           Allocation of Costs and Expenses.

 

The Company shall bear all costs and expenses for the administration of its
business and shall reimburse the Administrator for any such costs and expenses
which have been paid by the Administrator on behalf of the Company on the terms
and conditions set forth in Section 5. These costs and expenses shall include,
but not be limited to:

 

(a)           office administration;

 



3

 

 

(b)           allocable portion of expenses and rent pertaining to the
Administrator’s duties performed hereunder;

 

(c)           allocable portion of salaries, rent and expenses, including board
meeting travel expenses, of employees of the Administrator also serving in the
capacity of chief financial officer and chief compliance officer and their
respective staffs;

 

(d)           costs associated with the monitoring and preparation of regulatory
reporting, including registration amendments, prospectus supplements, and tax
reporting;

 

(e)           costs and expenses related to preparation for, and conducting of,
Board of Director and annual shareholder meetings, secretarial services,
oversight of corporate calendar, shareholder and director communications and
services;

 

(f)            soliciting and oversight of risk management protocols, including
fidelity bond, and director and officers insurance policies;

 

(g)           coordination and oversight of service provider activities and the
direct cost of such contractual matters related thereto; and

 

(h)           coordination and oversight of audits, regulatory inquiries,
certifications and sub-certifications.

 

5.            No Fee; Reimbursement of Expenses; Limitations on Reimbursement of
Expenses.

 

In full consideration for the provisions of the services provided by the
Administrator under this Agreement, the parties acknowledge that there shall be
no separate fee paid in connection with the services provided, notwithstanding
that the Company shall reimburse the Administrator, at the end of each fiscal
quarter, for all expenses of the Company incurred by the Administrator as well
as the actual cost of goods and services used for the Company and obtained by
the Administrator from entities not Affiliated with the Company. The
Administrator may be reimbursed for the administrative services necessary for
the prudent operation of the Company performed by it on behalf of the Company;
provided, however, the reimbursement shall be an amount equal to the lower of
the Administrator’s actual cost or the amount the Company would be required to
pay third parties for the provision of comparable administrative services in the
same geographic location; and provided, further, that such costs are reasonably
allocated to the Company on the basis of assets, revenues, time records or other
method conforming with generally accepted accounting principles.

 

6.            Affiliate Defined.

 

For purposes of this Agreement, “Affiliate” or “Affiliated” or any derivation
thereof means with respect to any individual, corporation, partnership, trust,
joint venture, limited liability company or other entity or association
(“Person”): (a) any Person directly or indirectly owning, controlling, or
holding, with the power to vote, 10% or more of the outstanding voting
securities of such other Person; (b) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; (d)
any executive officer, director, trustee or general partner of such other
Person; or (e) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

 



4

 

 

7.           Limitation of Liability of the Administrator; Indemnification.

 

(a)           Indemnification. The Administrator and its officers, directors,
shareholders (and their shareholders or members, including the owners of their
shareholders or members) agents, employees, controlling persons (as determined
under the 1940 Act), and any other person or entity affiliated with, or acting
on behalf of, the Administrator in performing its obligations under this
Agreement, including any sub-administrator, each of whom shall be deemed a third
party beneficiary hereof (each an “Indemnified Party” and collectively, the
“Indemnified Parties”) shall not be liable to the Company for any action taken
or omitted to be taken by the Administrator in connection with the performance
of any of its duties or obligations under this Agreement or otherwise as
administrator for the Company, and the Company shall indemnify, defend and
protect the Indemnified Parties and hold them harmless from and against all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) (“Losses”) incurred
by the Indemnified Parties in or by reason of any pending, threatened or
completed action, suit, investigation or other proceeding (including an action
or suit by or in the right of the Company or its security holders) arising out
of or otherwise based upon the performance of any of the Indemnified Parties’
duties or obligations under this Agreement or otherwise as administrator for the
Company: (i) to the extent such Losses: (A) are not fully reimbursed by
insurance and (B) do not arise by reason of willful misfeasance, bad faith or
gross negligence in the performance of such Indemnified Parties’ performance of
such duties or obligations, or the Indemnified Parties’ reckless disregard of
such duties and obligations; and (ii) otherwise to the fullest extent such
indemnification is permitted under the Articles of Incorporation, the 1940 Act,
the laws of the State of Maryland and other applicable law.

 

(b)           Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 7 shall not be construed so as to provide for the
indemnification of any Indemnified Party for any liability (including liability
under federal securities laws which, under certain circumstances, impose
liability even on persons that act in good faith), to the extent (but only to
the extent) that such indemnification would be in violation of applicable law,
but shall be construed so as to effectuate the provisions of this Section 7 to
the fullest extent permitted by law.

 

8.           Activities of the Administrator.

 

The services provided by the Administrator to the Company are not exclusive, and
the Administrator may engage in any other business or render similar or
different services to others, including the director or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, whether having investment objectives similar to or different
from those of the Company, so long as its services to the Company hereunder are
not impaired thereby and nothing in this Agreement shall limit or restrict the
right of any officer, director, shareholder (and their shareholders or members,
including the owners of their shareholders or members), officer or employee of
the Administrator to engage in any other business or to devote his or her time
and attention in part to any other business, whether of a similar or dissimilar
nature, or to receive any fees or compensation in connection therewith
(including fees for serving as a director of, or providing consulting services
to, one or more of the Company’s portfolio companies, subject to applicable
law). The Administrator assumes no responsibility under this Agreement other
than to render the services set forth herein.

 



5

 

 

9.           Duration and Termination of this Agreement.

 

(a)           Term and Effectiveness. This Agreement shall become effective as
of the first date written above. Once effective, this Agreement shall remain in
effect for two years, and thereafter shall continue automatically for successive
one-year periods; provided that such continuance is specifically approved at
least annually by: (i) the vote of the Board of Directors, or by the vote of a
majority of the outstanding voting securities of the Company and (ii) the vote
of a majority of the Company’s directors who are not parties to this Agreement
or “interested persons” (as such term is defined in Section 2(a)(19) of the 1940
Act, or any successor provision thereto) of any such party (the “Independent
Directors”), in accordance with the requirements of the 1940 Act.

 

(b)           Termination. This Agreement may be terminated at any time, without
the payment of any penalty: (i) by the Company upon 60 days’ prior written
notice to the Advisor upon: (A) the vote of a majority of the outstanding voting
securities of the Company (as “majority” is defined in Section 2(a)(42) of the
1940 Act) or (B) the vote of the Board of Directors or (ii) by the Administrator
upon not less than 120 days’ prior written notice to the Company. This Agreement
and the rights and duties of a party hereunder may not be assigned, including by
operation of law, by a party without the prior consent of the other party and
this Agreement automatically shall terminate in such event. The provisions of
Section 7 shall remain in full force and effect, and the Administrator shall
remain entitled to the benefits thereof, notwithstanding any termination of this
Agreement.

 

After the termination of this Agreement, the Administrator shall not be entitled
to compensation for further services provided hereunder except that it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements due and payable to the Administrator
prior to termination of this Agreement.

 

10.         Amendments of this Agreement.

 

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

11.         Severability.

 

If any provision of this Agreement shall be declared illegal, invalid or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 



6

 

 

12.         Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 

13.         Governing Law.

 

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto and the provisions of Section 7, this Agreement shall be
construed in accordance with the laws of the State of New York without giving
effect to any conflicts of laws principles thereof. For so long as the Company
is regulated as a BDC under the 1940 Act, this Agreement shall also be construed
in accordance with the applicable provisions of the 1940 Act. In such case, to
the extent the applicable laws of the State of New York or any of the provisions
herein conflict with the provisions of the 1940 Act, the latter shall control.

 

14.         Entire Agreement.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

15.         Survival.

 

The provisions of Sections 3, 7, 9(b), 13 and this Section 15 will survive
termination of this Agreement.

 

16.         Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at the address listed
below or at such other address for a party as shall be specified in a notice
given in accordance with this Section 16.

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 





   CORPORATE CAPITAL TRUST, INC.   a Maryland corporation         555 California
Street   50th Floor   San Francisco, California 94104         By: /s/ Thomas N.
Murphy   Name: Thomas N. Murphy   Title: Chief Financial Officer

  

   KKR Credit Advisors (US) LLC   a Delaware limited liability company        
555 California Street   50th Floor   San Francisco, California 94104         By:
/s/ Todd C. Builione   Name: Todd C. Builione   Title: President



 

[Signature Page to Administrative Services Agreement]

 





 